NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PATRICK C. NOVAK,
Claimar,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2011-7121 `
Appeal from the United States C0urt of Appea1s for
Veterans Claims in case no. 10-3752, Chief Judge Bruce
E. Kasold.
ON MOTION
ORDER
Patrick C. Novak moves to voluntarily dismiss his ap-
peaL
' Upon consideration thereof
IT ls 0RDERED THAT:
(1) The motion is granted The appeal is dis1nisSed.

NOVAK V. DVA
(2) Each side shall bear its own costs
2
FoR THE CoURT
JUL 19 ml 131 mm H0rba1y
Date J an Horbaly
cc: Anthony Sebastian, Esq.
Wil1iam P. Raye1, Esq.
s21
Issued As A Mandate: \Ml. 1
Clerk
9 2011
FlLED
u.s. coua'r oF APPEAl.s ron
THE FEoERAL c\r¢cun
~ JUL 19_2011
.|AN HDRBALY
CLERK